DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 22-32 in the reply filed on 11/22/2021 is acknowledged.  The traversal is on the ground(s) that examining all the claims would not constitute an undue burden on the Office.  This is not found persuasive because claims 33-41 recite a method of reducing water loss in a lead battery system, in contrast to claims 22-32 which recite a battery separator. The limitations of claims 33-41 recite distinct limitations from claims 22-32 because claims 33-41 are not limited to a battery separator structure alone and therefore, the inventions have acquired a separate status in the art and would require a different field of search. 
The requirement is still deemed proper and is therefore made FINAL.

3.	Claims 22-32 are currently pending and have been fully considered. Claims 33-41 are withdrawn.

Claim Objections
Claims 25 and 27 are objected to because of the following informalities:  
Claim 25 recites “comprises comprising”. It appears the word comprising is not needed.
Claim 27 recites the term “separtor” which appears to be a misspelling of the word separator.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the non-ionic surfactant" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 22, 23, 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pekala et al. (US 2016/0028060 A1), herein referred to as Pekala.
With respect to claim 22, Pekala teaches (Claim 1) a battery separator comprising a surface active molecule material (surfactant) wherein the surface active molecule material (Claim 2) can include materials such as block copolymers of polyethylene oxide and polypropylene oxide (ethylene oxide/propylene oxide block copolymer). Pekala further teaches [0030] the surface active molecule can be incorporated within the separator or coated onto the separator.
With respect to claim 23, Pekala teaches [0031] the battery separator can further include nonionic surface active materials such as block copolymers of polyethylene glycol and polypropylene glycol.
With respect to claim 25, Pekala teaches [0026] the battery separator includes a microporous web (microporous membrane).
With respect to claims 26-29, Pekala teaches [0019-0020] the battery separator comprises polyethylene, silica and a process oil. Pekala further teaches [0034-0036 and 0046] the amount of surface active molecule material used (Example 6), which is 7.2 kg, relative to the total amount of polyethylene, silica and processing oil used (from [0034-0036] which is 44 kg + 120 kg +75 kg = 239 kg) is 3 percent (7.2 kg of surface active molecule material/ 239 kg of total amount times 100 to equal 3 percent). The ratio of surface active molecule material to the total amount of material used in the separator therefore falls within the claimed percentage ranges recited in claims 26-28.

With respect to claim 32, Pekala teaches [0027-0028] the battery separator is employed in a lead-acid battery and provides improved wettability thereby reducing water loss.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pekala et al. (US 2016/0028060 A1), herein referred to as Pekala in view of Deiters et al. (US 2012/0094183 A1), herein referred to as Deiters.
	The Pekala reference does not appear to explicitly teach the limitations of claim 30 directed to a battery separator that comprises an alkoxylated alcohol additive.
	However, Deiters recites a battery separator with improved oxidation stability. In view of claim 30, Deiters teaches [0045] a battery separator that comprises additives such as fatty alcohol alkoxylates. Deiters further teaches [0058-0060] the additives can be applied to the battery separator after manufacture, such as by dip-coating process, or the additive can be incorporated with the mixture of components used to manufacture the battery separator. Deiters suggests [0088-0089] that fatty alcohol alkoxylates .

Allowable Subject Matter
12.	Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEWART A FRASER/Primary Examiner, Art Unit 1724